—Order, Supreme Court, Kings County (Dominick Corso, J.H.O.), entered October 7, 1992, *312which equitably distributed the marital property of the parties pursuant to a judgment of divorce, unanimously modified, on the law and the facts and in the exercise of discretion to delete the first decretal paragraph of the order awarding plaintiff one third of the marital portion of defendant’s pension, and otherwise affirmed, without costs.
While the distribution of marital property and the making of a distributive award are matters committed to the sound discretion of the trial court in the first instance (Domestic Relations Law § 236 [B] [5]; Majauskas v Majauskas, 61 NY2d 481, 493), this Court’s authority is as broad as that of the trial court (supra, at 493-494). We exercise that authority and conclude that, under the circumstances of this case, the award of one third of the marital portion of the defendant’s pension to the plaintiff was an improvident exercise of the trial court’s discretion. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.